CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment # 641/643 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated December 30, 2014 on the financial statements and financial highlights of the Huber Capital Equity Income Fund, Huber Capital Small Cap Value Fund, and Huber Capital Diversified Large Cap Value Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 25, 2015
